Citation Nr: 0609943	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  02-15 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971, including combat service in the Republic of 
Vietnam.  His decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus.  The veteran perfected an appeal 
to the Board as to that determination.

In a statement submitted with his application for benefits in 
December 2001, the veteran stated that he was wounded by 
shrapnel while in combat in Vietnam.  He did not refer to any 
current residuals of that injury, however, this matter is 
referred to the RO to clarify whether the veteran intended to 
raise a claim for residuals of that injury, and if so, to 
take appropriate action.

The issue of entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  The veteran's right ear hearing loss began many years 
after his active duty and was not caused by any incident of 
service.

3.  The veteran's tinnitus began many years after his active 
duty and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309  (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in March 2002 and May 2004, and in the 
statement of the case and supplemental statement of the case, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  The 
documents providing notice have informed the veteran of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  The veteran also has been afforded appropriate 
examination.  In addition to the foregoing, the RO asked the 
appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Additionally, where the claims involve basic entitlement to 
service connection, as in this case, the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all of the elements of a claim for 
service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Dingess/Hartman, Nos. 01-1917 
and 02-1506, slip op. at 14 (U.S. Vet. App. March 3, 2006).  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in processing with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In that regard, as the Board concludes below that the 
preponderance is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

II.  Analysis of Claims

In this decision, the Board is addressing the veteran's claim 
of  entitlement to service connection for right ear hearing 
loss and for tinnitus.

Below, the Board sets forth the laws and regulations 
applicable to the claim on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran; available 
military records including personnel and medical records; and 
post-service medical records, including private and VA 
medical records dated from 1988 to 2005, including reports of 
VA examination.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in its entirety, all of the evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will summarize the relevant evidence, 
and focus specifically on what the evidence shows, or fails 
to show, with respect to the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for aggravation of a preexisting disability.  See 38 
C.F.R. § 3.306 (2005).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, either though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay or other evidence, if the evidence 
is consistent with circumstances, conditions, or hardships of 
such service, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Collette v. Brown, 83 
F.3d 389, 393 (Fed. Cir. 1996).  

The service record in this case indicates that the veteran 
served in the Republic of Vietnam from July 1969 to July 
1970, and that he received the Purple Heart, which is proof 
of the veteran's combat status.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  His military specialty was light 
weapons infantryman.  Service medical records show that in 
September 1969, the veteran was treated for fragment wounds 
to the right side of his back, which were received eight days 
earlier at a landing zone.  The treatment note indicates that 
a Purple Heart was considered for the wound.  Based on the 
foregoing, the Board determines that the veteran has 
presented satisfactory, credible lay evidence that he was 
exposed to explosions during combat in Vietnam, and attendant 
exposure to acoustic trauma.  Id.

The veteran's service medical records show that at the 
October 1968 entrance examination, audiometric testing showed 
pure tone thresholds of 0, 0, 5, 10, and 15, decibels of the 
right ear at 500, 1000, 2000, 3000, and 4000 Hertz 
frequencies, respectively.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss).  Service medical records do not 
reflect any complaints, symptoms or diagnosis of hearing loss 
or tinnitus during service.  At the  November 1970 separation 
examination, audiometric testing showed pure tone thresholds 
in the right ear of 0, 0, 0, and 0, at 500, 1000, 2000, and 
4000 Hertz frequencies, respectively.  

The post-service record includes private medical records, 
which show that in connection with his employment, the 
veteran underwent annual hearing testing each year from 1988 
to 2001.  These records show that the veteran was hired in 
August 1988 and that his job was lift truck operator.  At the 
time of the first test, in August 1988, the veteran reported 
that he was aware of a hearing loss, and that he had worked 
in noise.  He reported that he had ringing or roaring in his 
ears, and that he had exposure to firearms and had noisy 
hobbies.  The annual audiometric testing during the years 
from 1988 to 2001 showed pure tone thresholds for the right 
ear as indicated in the table below.




HERTZ


Annual 
Testing
500
1000
2000
3000
4000
1988
5
0
5
35
25
1989
0
0
5
35
30
1990
0
0
0
35
35
1991
0
0
0
40
35
1992
0
0
0
45
40
1993
5
0
10
45
45
1994
5
0
15
25
45
1995
10
0
5
50
45
1996
0
0
0
45
35
1997
5
0
15
45
40
1998
5
0
15
50
40
1999
5
5
20
45
40
2000
5
0
15
45
40
2001
10
0
15
50
40

In May 2002, the veteran underwent VA examination of his 
hearing loss and tinnitus.  The examiner noted that the 
medical records were not available for review.  At that time, 
the veteran reported complaints of decreased hearing and 
tinnitus bilaterally.  The veteran reported having extensive 
noise exposure while in Vietnam.  He indicated that after 
service he has worked around loud noise, but used hearing 
protection.  He reported that his tinnitus was constant and 
bilateral, and that the history of onset was unclear.  

The report includes findings of audiometric testing.  The 
audiometric testing conducted at this examination revealed 
pure tone thresholds of 10, 15, 25, 35, and 35 decibels in 
his right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  Speech audiometry revealed speech recognition 
ability on the Maryland CNC word list of 96 percent in the 
right ear, and 88 percent in the left ear.

After examination, the report concluded with a diagnosis of 
bilateral sensorineural loss more pronounced on the left; and 
constant bilateral tinnitus more pronounced on the left.  The 
examiner opined that the configuration of the loss suggests 
an etiology of noise exposure.  

In a December 2001 statement and in his notice of 
disagreement submitted in August 2002, the veteran reported 
that he was exposed to several explosions while on maneuvers 
in combat in Vietnam and that he was not issued ear 
protection with his equipment.  He also stated that, while on 
one particular night maneuver, an explosion occurred and he 
was thrown into a crater.  Within a few years of his 
discharge from the service, the veteran indicated that he 
started to have ringing in his left ear.  The ringing became 
worse over the years and eventually affected both ears.  The 
veteran also reported that, at his annual hearing examination 
given in connection with his post-service employment, the 
attending nurse indicated that his hearing suffered loss due 
to a large noise or explosion, possibly because of Vietnam.

In a March 2005 VA examination report, the examiner from the 
May 2002 VA examination commented that review of the service 
medical records showed that hearing was within normal limits 
at the time of induction and at the time of discharge.  On 
that basis, the examiner opined that it is not at least as 
likely as not that the hearing loss reported and the tinnitus 
claimed had their origins in noise exposure sustained during 
service.

In a September 2005 addendum to the March 2005 VA 
examination, the examiner opined that even though 
occupational examinations showed some hearing loss, these 
took place long after the veteran's discharge from active 
duty.  The examiner concluded with an opinion that it was not 
at least as likely as not that the veteran's measured hearing 
loss and claimed tinnitus had their origins in noise exposure 
sustained while the veteran was on active duty.

In summary, with respect to the claimed right ear hearing 
loss, the service medical records for the veteran's 1969 to 
1971 active duty show that his right ear hearing was normal.  
The medical evidence does not show that the veteran had 
impaired hearing (as defined under 38 C.F.R. § 3.385) in the 
right ear within the one-year period after that service, as 
required for a presumption of service connection.  The first 
post-service medical evidence of hearing loss is dated in 
September 1991, during a private examination as discussed 
above.  This was over 20 years after the veteran's period of 
active duty.  There are no prior records of treatment.  This 
extended period without treatment weighs against the claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

With respect to the claimed tinnitus, there is no indication 
in the service medical records of any tinnitus.  The first 
report of tinnitus by the veteran was at his August 1988 
employment-related audiology testing.  The first medical 
evidence indicating a finding of tinnitus is contained in a 
private report of audiology testing in October 1996, in which 
the treatment provider noted a finding of tinnitus, left.  
The May 2002 VA examination report concludes with a diagnosis 
of constant bilateral tinnitus more pronounced on the left; 
the configuration of the loss suggests an etiology of noise 
exposure.  There are no records of treatment for tinnitus 
before August 1988.  This extended period after service 
without treatment weighs against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The examiner at the March 2005 VA examination reviewed the 
claims file and medical records therein, including the report 
of his examination of the veteran in May 2002.  After that 
review and examination of the veteran, the examiner opined 
that it is not at least as likely as not that the hearing 
loss and tinnitus claimed had their origins in noise exposure 
sustained during service.  

In a subsequent addendum of September 2005, that examiner 
clarified his opinion, stating that even though occupational 
examinations showed some hearing loss, these took place long 
after the veteran's discharge from active duty.  On that 
basis, the examiner opined again that it was not at least as 
likely as not that the veteran's hearing loss and claim of 
tinnitus had their origins in noise exposure sustained during 
service.

The veteran has asserted that he incurred right ear hearing 
loss during his period of active service.  However, as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The weight of the credible evidence demonstrates that any 
current right ear hearing loss, and tinnitus, began years 
after the veteran's active duty and was not caused by any 
incident of service.  As the preponderance of the evidence is 
against the claim for service connection for right ear 
hearing loss, and for tinnitus, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board has reviewed the claims file and determined that 
further development is necessary prior to adjudicating the 
veteran's claim.  A showing of hearing loss disability in 
service is not dispositive in a claim for service connection; 
rather, service connection for a hearing loss may be granted 
if a veteran has a current hearing loss disability, as 
defined by 38 C.F.R. § 3.385, and there is a medically sound 
basis for attributing the current hearing loss to such 
service.  See Hensley v. Brown, 5 Vet. App. 155, 157-8 
(1993), where it was held that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at the time of separation from service.  Under Hensley, the 
Court additionally held that some degree of hearing loss is 
present when the auditory threshold at any of the frequencies 
is greater than 20 decibels.  See Hensley, 5 Vet. App. at 
157-8.  

Further, under 38 C.F.R. § 3.306(a) (2005), a pre-existing 
hearing loss will be considered to have been aggravated by 
active service where there is an increase in such disability 
during service, unless there is a specific finding that the 
increase in disability was due to the natural progress of the 
disease.  The underlying disorder, however, as opposed to 
mere symptoms, must be shown to have worsened in order to 
find aggravation.).  See Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

In this case, in a March 2005 VA examination report, the 
examiner from a May 2002 VA audiological examination 
commented that review of the service medical records showed 
that hearing was within normal limits at the time of 
induction and at the time of discharge.  Based on that data, 
the examiner opined that it is not at least as likely as not 
that the hearing loss reported had its origins in noise 
exposure sustained during service.  

Although that examiner commented that hearing was within 
normal limits at induction, a review of the claims file shows 
that with respect to the left ear, at the October 1968 pre-
induction examination, audiometric testing showed pure tone 
thresholds of 5, 0, 15, 25, and 25 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz frequencies.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal 
hearing is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss).  Thus, the premise-on 
which the examiner based his opinion against there being an 
etiological nexus between left ear hearing loss and service-
is factually incorrect.  There was some degree of hearing 
loss as shown in the findings of the October 1968 examination 
report.

Further, review of the claims file shows that at the November 
1970 separation examination, audiometric testing showed pure 
tone thresholds of 0, 0, 0, and 0 decibels at 500, 1000, 
2000, and 4000 Hertz frequencies.  That report does not 
contain findings pertaining to pure tone thresholds at 3000 
Hertz.  The Board cannot therefore determine whether there is 
an increase in such disability at 3000 Hertz during service.

Given this background, a remand is necessary in order to 
obtain a medical opinion which takes into account the ruling 
of Hensley, and which gives due consideration to the concept 
of service connection for the aggravation of a pre-existing 
left ear hearing loss.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2005) (A pre-existing hearing loss will be 
considered to have been aggravated by active service where 
there is an increase in such disability during service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease. 
The underlying disorder, however, as opposed to mere 
symptoms, must be shown to have worsened in order to find 
aggravation.).  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

Lastly, where a claim is predicated on establishing basic 
entitlement to service connection, as here with respect to 
the claimed left ear hearing loss, the ruling announced in 
Dingess/Hartman, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006), would be for consideration.  As such, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all of the elements of a claim 
for service connection, to specifically include notice that a 
disability rating and an effective date will assigned if 
service connection is awarded.  Id., slip op. at 4.  In this 
regard, the notice provided to the appellant is inadequate as 
regards these elements.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the appellant as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.  Please send the appellant a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a disability 
rating and an effective date for the claim 
on appeal, as outlined in Dingess/Hartman, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
March 3, 2006).

2.  The RO is requested to forward the 
claims folder to the VA examiner who 
conducted the February 2005 general 
medical examination, for the purpose of 
obtaining an addendum.  If this examiner 
is unavailable the case is to be referred 
to another VA examiner specializing in 
orthopedic disorders.  The examiner should 
review of the claims file.  

In relation to audiologic test findings 
contained in the October 1968 service pre-
induction examination-pure tone 
thresholds of 5, 0, 15, 25, and 25 
decibels on the left, at 500, 1000, 2000, 
3000, and 4000 Hertz frequencies-the 
examiner should comment on his observation 
in a March 2005 VA examination report, 
that service medical records showed that 
hearing was within normal limits at the 
time of induction.  See Hensley v. Brown, 
5 Vet. App. 155, 157-8 (1993), which held 
that some degree of hearing loss is 
present when the auditory threshold at any 
of the frequencies is greater than 20 
decibels. 

After reviewing the records contained in 
the claims file, the examiner is requested 
to render opinions as to the following:

a) Does the veteran have high-frequency 
sensorineural hearing loss, or any other 
hearing loss, as defined by VA, and if so, 
is such disability related to the 
veteran's period of active service, with 
due consideration for then verified 
exposure to acoustic trauma?

b)  The examiner is asked to determine 
whether the veteran had any preexisting 
left ear hearing loss upon entry into 
active service in February 1969, and if 
so, was any preexisting left ear hearing 
loss aggravated beyond the natural 
progression of the disease, as defined 
under 38 C.F.R. § 3.306 and Hunt, supra.  
In this connection, the examiner should 
comment with specific reference to the 
results of inservice audiogram testing of 
October 1968 (at pre-induction 
examination), audiologic testing of 
November 1970 (examination at separation 
from active service), and with particular 
attention to the October 1968 findings-
audiometric testing showed pure tone 
thresholds of 5, 0, 15, 25, and 25 
decibels on the left, at 500, 1000, 2000, 
3000, and 4000 Hertz frequencies.  

3.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the claim on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration. 
 
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


